                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                No. 7:14-CV-238-BR


Sheena Cromartie, et al.,                    )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )
                                             )
Murphy-Brown LLC,                            )
                                             )
   Defendant.                                )
_______________                              )

             ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

       This matter comes before the undersigned on the motion of the movant, Sandra Kemp,

Administrator of the Estate of Charles Monroe, requesting that she be substituted as the Plaintiff.

       Finding good cause is shown, the Court hereby grants the motion and orders that Sandra

Kemp, Administrator of the Estate of Charles Monroe, is substituted as the Plaintiff for the

decedent, and the caption should be modified to substitute for Charles Monroe the following:

"Sandra Kemp, Administrator of the Estate of Charles Monroe."

       So ordered, this the Z Z-day of August, 2019.




                                           Robert B. Jo~ r.
                                           United States Magistrate Judge
